Citation Nr: 9901142	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a right inquinal hernia, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1965 to December 
1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
which denied entitlement to service connection for an 
acquired psychiatric disorder, including post-traumatic 
stress disorder and entitlement to a rating in excess of 10 
percent for a right inquinal hernia, post operative status.  
In September 1997, the veteran appeared and gave testimony at 
an RO hearing before the undersigned Board member, a 
transcript of which is of record.  

In a decision of February 1998, the Board granted service 
connection for an anxiety neurosis and remanded the issue of 
an increased rating for postoperative residuals of a right 
inquinal hernia to the RO for further development.  That 
having been completed, the case is before the Board for 
appellate consideration at this time.  


FINDING OF FACT

The veteran has pain in the right inquinal area, without 
recurrence of an inquinal hernia since his most recent 
surgery in 1995.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the postoperative residuals of a right inquinal hernia have 
not been met.  38 U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R.§ 4.114, Diagnostic Code 7338 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds the veterans claim 
for an increased rating for the postoperative residuals of a 
right inquinal hernia is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, 
the Board finds that this claim is plausible.  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A.§ 5107.  

The service medical records reveal that the veteran was found 
to have a right inquinal hernia in March 1965, and he 
underwent a right inquinal herniorrhaphy at that time.  After 
service, the hernia recurred and he underwent a second 
surgical repair of his right inquinal hernia during VA 
hospitalization from May to June 1995.  

During VA outpatient treatment in February 1996, the veteran 
complained of pain in the right inquinal area.  Evaluation 
revealed a healed surgical wound with no recurrence of the 
hernia.  In March 1996, the veteran said that he still had 
constant pain in the right inquinal area despite the June 
1995 surgery.  

On VA medical examination in April 1996, the veteran said he 
had had recurrent pain in the right inquinal area since his 
1995 surgery.  He said that it felt as if he still had a 
hernia.  Physical examination revealed an approximately 10 
centimeters long, well healed, surgical scar in the right 
inquinal area that was mildly tender.  

During a September 1997 hearing before the undersigned Board 
member at the RO, the veteran said that he had had undergone 
the surgical repair of a right inquinal hernia on two 
occasions and that he had had a recurrence of the hernia 
since his most recent surgery in 1995.  He said that he was 
always in pain, unable to lift, and unable to work because of 
the pain caused by scar tissue from the surgeries.  

On VA medical examination in March 1998, the veteran 
complained of resting pain in the right groin ever since his 
1995 hernia repair.  He said that he had inquinal pain when 
he drove.  He also said that the big bulge was gone since 
his most recent surgery but he had continuous pain in the 
right groin upon heavy lifting and that he also occasionally 
had a bulge in the right groin after such lifting.  He stated 
that he had a baseline inquinal pain that is worsened by 
heavy lifting, exertion, or prolonged walking.  An 
exacerbation of the pain would take two to three days to go 
away.  Flare-ups were said to occur about six times a month.  
The veteran said that a doctor had told him that his hernia 
had again recurred.  Physical examination revealed a 
horizontal, well healed incision in the right inquinal region 
which was 10 centimeters in length and .5 centimeters wide 
with mild subcutaneous adherence.  No obvious bulge was noted 
on gross inspection.  An area of bulging was noted on the 
lateral aspect of the incision but this was not a recurrence 
of the hernia.  From the veterans statements the pain was in 
the location of an indirect hernia, but such was not 
reproduced on evaluation, and the veteran was describing a 
direct hernia, not an indirect hernia.  None was palpated.  
The examination was noted to precipitate some pain in the 
veteran.  

The diagnosis was right inquinal hernia with repairs in 1965 
and 1995, with recurrent pain syndrome.  The doctor stated 
that there had been no recurrence of the right inquinal 
hernia since the 1995 surgery.  He also opined that it was 
likely that adhesions had developed which could constrict the 
area in which the spermatic cord passes and produce the pain 
syndrome.  Such constriction of the spermatic cord could 
produce pain from the nerve supply within the cord or inside 
each of the cord constituents.  No neurological deficit was 
found.  

The veterans postoperative residuals of a right inquinal 
hernia are specifically evaluated under the provisions of 38 
C.F.R.§ 4.114, Diagnostic Code 7338.  A 10 percent rating is 
provided for an inquinal hernia when there has been a post 
operative recurrence of the hernia, and it is readily 
reducible and well supported by a truss or belt.  A 30 
percent evaluation is assigned for a small post operative 
recurrent inquinal hernia, or if such hernia is inoperable or 
irremediable and not well supported by a truss or belt.  

On recent VA examination, the veteran was noted to have pain 
in the right inquinal region.  The surgical incision was 
described as well healed but mildly tender.  Although the 
veteran had reported a recurrence of his inquinal hernia 
since his most recent surgery in 1995, no recurrence of the 
hernia was found on evaluation.  Since no recurrent hernia 
has been currently demonstrated, it is apparent that a 30 
percent evaluation for this disability under Diagnostic Code 
7338 is not warranted at this time.  The Board does concur 
with the 10 percent rating assigned by the RO, but would have 
formulated the rating under Diagnostic Code 7804, as 
analogous to a tender and painful scar.  In any event,in the 
absence of further recurrence of the hernia, there is no 
basis for a 30 percent rating.  


ORDER

An increased rating for the post operative residuals of a 
right inquinal hernia is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
